UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 95-8096



In Re: TERRA O'HARA,

                                                         Petitioner.




      On Petition for Writ of Mandamus.    (CA-93-180-5-CV)


Submitted:   February 7, 1996         Decided:     February 28, 1996

Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.

Terra O'Hara, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Terra O'Hara petitions this court for mandamus relief and re-

quests in forma pauperis status. We deny in forma pauperis status

and dismiss the petition.
       O'Hara requests first that the district court judge be re-

quired to recuse himself. O'Hara has alleged only that the district

court regularly rules against her and that she is dissatisfied with

the speed of the district court's disposition of her several mo-

tions in the case giving rise to this petition. O'Hara has alleged

no extrajudicial bias that would merit such relief. In re Beard,
811 F.2d 818, 827 (4th Cir. 1987). Thus, we will not order re-

cusal.* O'Hara requests in the alternative that the district court
be forced to act on a pending post-judgment motion. We find no

undue delay in the district court's failure yet to dispose of the
motion. Thus, we also will not order action on that motion.

       O'Hara's petition is without merit. Thus, we deny her request

for in forma pauperis status and dismiss her petition. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          DISMISSED




   *
     O'Hara's separately-filed motion requesting disqualification
of Judge Stamp is hereby denied on the same basis.

                                  2